            Case 1:20-cr-00054-AJN Document 37 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                    9/2/20
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                 -v-                                                    20-cr-54 (AJN)

Tafari Gordon,                                                             ORDER

                                Defendant.


ALISON J. NATHAN, District Judge:

          A conference in this matter is currently scheduled for Thursday, September 3, 2020 at 3

p.m. On August 31, 2020, the Court received a notification that the Defendant no longer wishes

to waive his right to counsel and instead seeks to have new counsel appointed. Dkt. No. 32. The

Court will confirm this at the conference scheduled for September 3, 2020 at 3 p.m. If the

Defendant is seeking new counsel, the Court intends to substitute CJA panel member, Ms. Jenna

Dabbs, for current CJA counsel, Mr. Michael Schachter.

          Due to the COVID-19 public health crisis and the fact that the Defendant resides in

Florida, the conference cannot safely and feasibly be held in person in the near future. In

addition, videoconference technology is not reasonably available. As such, the conference will

now be held by teleconference. At 3 p.m. on September 3, the parties and members of the public

shall call into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code

919-6964, followed by the pound (#) key. Current defense counsel should confer with the

Defendant regarding waiving his physical presence and provide the waiver form attached to Dkt.

No. 38.

          SO ORDERED.



 Dated: September 2, 2020                           ____________________________________
        New York, New York                                   ALISON J. NATHAN
                                                           United States District Judge
